Citation Nr: 1539427	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-08 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a traumatic brain injury (TBI), to include loss of smell, headaches and dizzy spells.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision which awarded service connection for residuals of a traumatic brain injury, and assigned a noncompensable rating.  

The issue of entitlement to an initial compensable rating for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for an initial rating greater than 10 percent for residuals of a TBI.  

In a May 2010 rating decision the Veteran was awarded service connection for residuals of a TBI, to include loss os smell, headaches, and dizzy spells. He was assigned a noncompensable rating.  In November 2010, the RO increased the evaluation of the Veteran's residuals of a TBI to 10 percent disabling, back to the date of claim.  In April 2012 and April 2013, the Veteran was provided with examination to evaluate of the residuals of his TBI. In an August 2014 decision, the RO separated the residuals of the Veteran's TBI into separate entities, and awarded a 10 percent evaluation for loss of the sense of smell, a noncompensable evaluation for headaches, and a noncompensable evaluation for dizzy spells, effective April 3, 2013, effectively leaving the overall evaluation for his residuals of a TBI unchanged at 10 percent disabling. 

 The Veteran has asserted that his residuals of a TBI have worsened, particularly his dizziness. Additionally, the Board finds that the evidence of record is not sufficient to adequately evaluate his residuals and that another VA examination is warranted. As there may have been significant changes in the service-connected residuals of a TBI since April 2013, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records, particularly records from 2009 to present. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) to evaluate his residuals of a TBI.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The VA examiner should determine the nature and severity of the Veteran's residuals of a TBI.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his TBI, to include headaches, loss of smell and taste, and dizziness.

A complete rationale for all opinions should be provided.  

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection increased rating for residuals of a TBI.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


